CLAY, Circuit Judge,
dissenting.
With respect to the majority’s analysis of Murphy’s prima facie claim of gender discrimination. I respectfully dissent. Pursuant to the Supreme Court’s opinions in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1972) and Texas Department of Community Affairs v. Burdine, 450 U.S. 248, 256, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981), a plaintiff can establish a prima facie case of discrimination by establishing that (1) she belonged to a protected class; (2) she received a discharge or suffered an adverse employment action; (3) she possessed the qualifications necessary for the position; and (4) a similarly-situated unprotected employee received better treatment. Kocsis v. Multi-Care Mgmt., Inc., 97 F.3d 876, 885-87 (6th Cir.1996); Mitchell v. Toledo Hosp., 964 F.2d 577, 582-83 (6th Cir.1992). The majority properly concludes that Murphy, as a woman, is a member of a protected class, see Dobbs-Weinstein v. Vanderbilt University, 185 F.3d 542, 544 (6th Cir.1999), and that her firing was an adverse employment action, see Kocsis, 97 F.3d at 885-86. Since Murphy raised a genuine issue of material fact as to her qualifications and the relative treatment of a similarly-situated male, summary judgment was inappropriate.
I.
An employee has the qualifications necessary for her position if she can perform (or performed) her job at a level that met the employer’s legitimate expectations. McDonald v. Union Camp Corp., 898 F.2d 1155, 1160 (6th Cir.1990). The majority proceeds to recite six different reasons why Murphy failed to meet Defendants’ legitimate expectations: she (1) violated NCAA rules; (2) challenged Hopkins’ coaching technique; (3) challenged Hopkins’ orders; (4) refused to perform those duties Hopkins gave her; (5) refused to make herself available as Hopkins required; and (6) failed to demonstrate improvement to Hopkins. Other than the NCAA violation, each alleged example of professional inadequacy depends on Hopkins’ subjective evaluation.
*298Consider the NCAA violation first. Two weeks after she began working at the University, Murphy picked up a recruit from the airport and bought her a meal en route to campus. This violated NCAA regulations, although neither Hopkins nor the University chose to discipline Murphy for this apparently minor infraction. More important, Defendants have never contended that their decision to fire Murphy had anything to do with the NCAA issue. The “evaluation document” that the University provided Murphy gave reasons for her firing, but did not mention the NCAA violation. (Id.) The University justified its decision by describing Murphy’s performance as “inadequate” based on her alleged refusal to perform assigned duties and disrespect for Hopkins’ authority. (J.A. at 486.)
University officials, of course, got that idea from Hopkins, which raises the fundamental question of whether Hopkins’ litany of grievances can provide a basis for summary judgment. The strength of the majority’s conclusion depends on the strength of their ability to justify their decision to credit Hopkins’ claims.
The majority implies that an employer can easily respond to a Title VII plaintiffs allegations by claiming her job performance was unsatisfactory according to the employer’s subjective criteria. Yet as we noted in an unpublished opinion, if courts applied an analysis based exclusively upon an employer’s subjective evaluation, “most plaintiffs in discrimination cases will be barred from pursuing their claims before ever getting to the employer’s conduct.” McCrory v. Kraft Food Ingredients, No. 94-6505, 1996 WL 571146, at *14 (6th Cir. Oct.3,1996).
The majority’s effort to distinguish McCrory misses the crux of Murphy’s position. They correctly explain that the plaintiff in McCrory “presented evidence of favorable reviews, awards, and commendations from his employer.” McCrory could do this because he had worked at defendant Kraft Foods for thirty-two years. McCrory, 1996 WL 571146, at *2. Under McCrory, courts should skeptically view a series of negative subjective evaluations that immediately precede a firing but follow many positive subjective evaluations. Unlike Murphy, however, the plaintiff in McCrory had the opportunity to develop years worth of positive subjective reviews.
McCrary’s greatest relevance to the instant case is in reminding the Court to view subjective evaluations with healthy skepticism. See id. at *4; see also McCullough v. Real Foods, Inc., 140 F.3d 1123, 1128 (8th Cir.1998) (“[Sjubjective criteria ... are particularly easy for an employer to invent in an effort to sabotage a plaintiff’s claim and mask discrimination.”) (quoting Thomas v. Denny’s, Inc., 111 F.3d 1506, 1510 (10th Cir.1997)). The majority’s analysis dodges the key question, which is how Title VII law will handle situations in which the alleged discrimination occurred so early in the plaintiffs employment that she never had the opportunity to accumulate favorable evaluations.1
The majority’s opinion gives employers carte blanche to discriminate against an employee as long as they downgrade her *299through subjective evaluations and fire her quickly. Even though an employer in such a situation has an obvious incentive to lie, the employee has no hope for redress as long as the person responsible for making the subjective evaluations is the same person who is discriminating. The majority claims that to decide otherwise would require “us [to] hold that once a woman is objectively qualified through proper training, licensure, or output requirements, she never be found unqualified, regardless of her actual performance.” This is a ridiculous caricature of Murphy’s position. It works by assuming the truth of the majority’s conclusion-that no genuine issue of material fact exists as to whether Murphy performed adequately. I merely suggest that Murphy should have the chance to prove she performed adequately when the only evidence otherwise is Hopkins’ own assertions. Numerous decisions have warned against blindly accepting subjective evaluations. See, e.g. McCullough, 140 F.3d at 1128 (8th Cir.1998); Denny’s, 111 F.3d at 1510; Weldon v. Kraft, Inc., 896 F.2d 793, 798 (3d Cir.1990) (“[Subjective evaluations ‘are more susceptible of abuse and more likely to mask pretext.’ ”) (quoting Fowle v. C & C Cola, 868 F.2d 59, 64-65 (3d Cir.1989)); Miles v. M.N.C. Corp., 750 F.2d 867, 871 (5th Cir.1985) (“[S]ubjective and vague criteria may be insufficient reasons given by an employer for its failure to rehire because such criteria do not allow a reasonable opportunity for rebuttal.”); Grano v. Dep’t of Dev. of Columbus, 699 F.2d 836, 837 (6th Cir.1983) (per curiam) (collecting cases).
The only other basis that the majority offers for its decision to reject Murphy’s position and accept Hopkins’ story is that, the majority claims, “Murphy does not dispute Hopkins’ basic assertions that she refused to do what was asked of her.” In her deposition, Murphy expressly testified that “I did everything that was asked of me.” (J.A. at 436.)
When considering the majority’s decision to accept Hopkins’ account, it is also worthwhile to remember that-although no one corroborates Hopkins’ reports that Murphy was an awful employee-two witnesses other than Murphy testified that Hopkins made disparaging comments about female workers. Murphy claims Hopkins said he was “upset” he had to hire her. (J.A. at 302.) According to Murphy, Hopkins told her “many qualified men ... were begging for this job but he was forced to hire a woman because of affirmative action.” (Id.) Ann Bournett Kreiger, the woman who had previously held Murphy’s job, also testified that Hopkins discussed with her how he had no choice but to hire a woman.2 (J.A. at 378.) Chris Murphy, Plaintiff’s husband, knew Hopkins from the local swim club. According to Chris Murphy, Hopkins said “women were unfit because of their gender and physiology to serve effectively in the military.” (J.A. at 61.) Plaintiffs husband also reported that Hopkins made similar *300remarks about members of minority groups. (Id.) In fact, as Chris Murphy explained in his affidavit, Hopkins asked for his permission to hire his wife. (Id.) The majority’s recitation of the facts fails to include any of this important testimony.
It is extraordinarily hard to accept that no genuine issue of material fact exists as to whether Murphy failed to meet Hopkins’ legitimate expectations. To find for Murphy on this issue, a jury would merely have to decide to disbelieve Hopkins. When this Court engages in de novo review of summary judgment, we must remember to weigh all evidence in favor of the non-moving party, Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986). By choosing to adopt Defendants’ entirely uncorroborated claims, the majority ignores the Supreme Court’s instructions on the proper appellate review of summary judgment.
II.
The other disputed component of the McDonnell Douglas-Burdine test is whether a similarly-situated male employee received better treatment. See Kocsis, 97 F.3d at 885-87; Toledo Hosp., 964 F.2d at 582-83. The majority claims that Murphy failed to demonstrate “that she was treated worse than a similarly-situated male.”
They err by interpreting the “similarly situated” requirement so strictly as to prevent individuals with unique jobs from ever establishing a prima facie case.3 This Court has already rejected an attempt to require the “comparable” employee be identical to the plaintiff. See Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 352 (6th Cir.1998) (citing Pierce v. Commonwealth Life Ins. Co., 40 F.3d 796, 802 (6th Cir.1994)). We reasoned that requiring a plaintiff to find someone identical would prevent plaintiffs in unique positions from ever establishing prima facie cases without direct evidence. Id.
Murphy held a position at least somewhat comparable to that of the only other assistant swim coach, Charles Casuto, who coached the diving team. There are several important points of similarity. First, both Murphy and Casuto held the position of “assistant swim coach.” (J.A. at 460.) The majority’s suggestion otherwise is incorrect, at least insofar as the respective positions are currently named. Second, Hopkins was responsible for supervising both Casuto and Murphy, and both Casuto and Murphy reported directly to Hopkins. Third, both Murphy and Casuto were covered by the identical job description that the Ombuds Office developed following Murphy’s complaint. Prior to the development of the common written description, both Murphy and Casuto had very similar duties: both were responsible for coaching, transporting athletes to competitions, recruiting, evaluating athletes’ performance, and completing practice logs.
Any reasonable observer would have to concede that Casuto had dramatically more experience than Murphy. Casuto had also accumulated various impressive accolades. It is possible, and perhaps even reasonable, that Hopkins treated Casuto better because of his substantial experience, not his gender. Nevertheless, Murphy established more than a “mere allegation” that Casuto’s job has enough in common with hers to provide the jury with a meaningful basis for comparison. See Celotex Corp. v. Catrett, 477 U.S. 317, 325, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). *301Failing to interpret the prima facie requirement in such a manner as to render Casuto adequate for Murphy’s purposes creates a situation in which Hopkins-and anyone with a like role in another workplace-will have free reign to discriminate. The Supreme Court cautioned that the four-pronged McDonnell Douglas formula “was not intended to be an inflexible rule.” Furnco Constr. Corp. v. Waters, 438 U.S. 567, 575, 98 S.Ct. 2943, 57 L.Ed.2d 957 (1978). If the facts of a particular case make an inflexible application of the four-part test difficult, a plaintiff may establish a prima facie case by “showing actions taken by the employer from which one can infer, if such actions remain unexplained, that it is more likely than not that such actions were based on a discriminatory criterion illegal under [Title VII].” Id. at 576, 98 S.Ct. 2943 (quotation omitted). The majority chooses to apply precisely the sort of rigidity Fumco rejects.
As it now stands, this decision will make it easier for employers to avoid federal antidiscrimination law entirely in circumstances when (1) the employee’s position is unique; (2) the discrimination and firing occurred before the employee had the opportunity to secure legitimate positive evaluations; and- most important-® when the employee’s lone evaluator is himself the discriminator. The majority thus attempts to weaken Title VII jurisprudence.
III.
I also respectfully dissent from the portion of Part IIIB of the majority opinion which claims Hopkins’ statement that affirmative action meetings are a “waste of time” is evidence against Murphy. The majority found that “this statement cuts against Murphy’s claim because it shows a proclivity to judge each applicant on her merits, and not to provide a preference to, nor discriminate against, anyone in hiring.” (emphasis in original.) The majority’s statement implies that someone opposed to affirmative action necessarily treats her employees in a truly color-blind and gender-neutral way. I have no doubt that members of the Klan and the American Nazi Party all think affirmative action is a “waste of time,” but that belief would not reflect “a proclivity to judge each applicant on her merits.”
I do not mean to suggest that people opposed to affirmative action are likely to discriminate-to draw that conclusion would be just as unfair as what the majority has done. Many people who oppose affirmative action still abide by the law and treats everyone fairly. Nevertheless, it defies logic to conclude that opposition to affirmative action necessarily indicates a preference for nondiscrimination.
For the aforementioned reasons, I respectfully dissent.

. The majority also entirely fails to explain why Hopkins’ opinions as to Murphy’s subjective inadequacy implicate the prima facie analysis at all. The prima facie case is the first stage of the McDonnell Douglas-Burdine framework. Kocsis, 97 F.3d at 885-87; Toledo Hosp., 964 F.2d at 582-83. In the second step, after a plaintiff establishes a prima facie case, the burden of production (though not the burden of persuasion) shifts and the defendant must offer legitimate reasons for its decision. In the third stage, the plaintiff has an opportunity to show that the employer’s preferred reasons are a pretext for discrimi*299nation. " ‘[S]ubjective qualifications should be considered in the second and third stages of the McDonnell Douglas/Burdine analysis.” Fowle v. C & C Cola, 868 F.2d 59, 64 (3d Cir.1989). See also Thomas v. Denny’s Inc., 111 F.3d 1506, 1510 (10th Cir.1997); Bienkowski v. American Airlines, Inc., 851 F.2d 1503, 1506 (5th Cir.1988); Jayasinghe v. Bethlehem Steel Corp., 760 F.2d 132, 135 (7th Cir.1985); Grano v. Dep’t of Dev. of Columbus, 699 F.2d 836, 837 (6th Cir.1983) (considering subjective evaluations at the second and third stage of the McDonnell process). It makes sense to evaluate subjective qualification assessments at the pretext stage because "subjective decision making provides an opportunity for unlawful discrimination." Burras v. United Tel. Co., 683 F.2d 339, 342 (10th Cir.1982).


. Krieger resigned after experiencing problems at work similar to those Murphy described.


. Judge Boggs’ concurrence merely reiterates the majority’s mistake. As the concurrence would have it, only those lucky few "longstanding and nationally recognized” diving coaches could ever state a Title VII claim. Contrary to that fallacious conclusion, Congress never awarded uniquely qualified individuals a license to discriminate.